720 S.E.2d 674 (2012)
Re: In Re RELEASE OF the SILK PLANT FOREST CITIZEN REVIEW.
No. 492P11-1.
Supreme Court of North Carolina.
January 26, 2012.
Alan A. Andrews, Assistant City Attorney, for City of Winston-Salem.
J. Michael McGuinness, Elizabethtown, for Barker, Michael N., et al.
John A. Bussian, Raleigh, for NC Press Assoc. & NC Assoc. of Broadcasters.
Mark J. Prak, Raleigh, for NC Press Assoc. & NC Assoc. of Broadcasters.
The following order has been entered on the motion filed on the 15th of November 2011 by NC Press Association and NC Association of Broadcasters for Leave to File Amicus Curiae Brief:
"Motion Dismissed as Moot by order of the Court in conference, this the 26th of January 2012."